 Case 1:20-cv-00324-WS-C Document 1 Filed 06/22/20 Page 1 of 10             PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

JEWEL MARY HARRELSON,                      *

     Plaintiff,                            *            CASE NO.

v.                                         *

SAM’S WEST, INC.; SAM’S EAST,              *            (Formerly in the Circuit Court
INC.; SAM’S REAL ESTATE                                 of Mobile County, Alabama;
BUSINESS TRUST, INC.; WAL-                 *            Case No. CV-2020-901156)
MART STORES EAST, LP;
WALMART, INC.; BRIXMOR                     *
PROPERTY GROUP, INC.;
BRIXMOR GA                                 *
SPRINGDALE/MOBILE LIMITED
PARTNERSHIP, et al.,                       *

     Defendants.                           *

                                 NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Brixmor Property

Group, Inc. and Brixmor GA Springdale/Mobile Limited Partnership (collectively, the

“Brixmor Defendants”), by and through their undersigned counsel, hereby remove this

action from the Circuit Court of Mobile County, Alabama to the United States District

Court for the Southern District of Alabama, Southern Division. In support of this Notice

of Removal, the Brixmor Defendants state as follows:

                                        Procedural Posture

         1.       Plaintiff filed her Complaint on May 28, 2020, in the Circuit Court of

Mobile County, Alabama. (Complaint, attached as Exh. 1).




{B3520614}
Case 1:20-cv-00324-WS-C Document 1 Filed 06/22/20 Page 2 of 10                 PageID #: 2




       2.     This action arises out of injuries allegedly sustained by Plaintiff at the

Sam’s Club located at 601 East I-65 Service Road South, Mobile, Alabama on or about

July 26, 2018 (Id. at ¶ 9).

       3.     Defendant Brixmor Property Group, Inc. was served via first-class mail to

Corporation Service Co. in Montgomery, Alabama on June 1, 2020. (Notice of Service,

attached as Exh. 2). Defendant Brixmor GA Springdale/Mobile Limited Partnership was

also served via first-class mail to Corporation Service Co. on June 1, 2020. (Notice of

Service, attached as Exh. 3).

       4.     The Complaint demands judgment “for compensatory and punitive

damages to be determined by a struck jury, interest and the costs of this action.” (Exh. 1).

                                  Propriety of Removal

       5.     This action is removable pursuant to 28 U.S.C. § 1441(a) which states that

removal is appropriate in “any civil action brought in a State court of which the district

courts of the United States would have original jurisdiction[.]” 28 U.S.C. § 1441(a). The

district courts of the United States have original jurisdiction over this matter under 28

U.S.C. § 1332 because complete diversity of citizenship exists between the parties, and

the amount in controversy exceeds the sum or value of Seventy-Five Thousand and

No/100 Dollars ($75,000), exclusive of interest and costs. 28 U.S.C. § 1332(a).

       6.     The United States District Court for the Southern District of Alabama,

Southern Division, encompasses the county in which the state court action is now

pending, thus this Court is the proper venue for this action pursuant to 28 U.S.C.

§ 81(b)(3) and 28 U.S.C. § 1441(a).

                                             2
Case 1:20-cv-00324-WS-C Document 1 Filed 06/22/20 Page 3 of 10                PageID #: 3




       7.     Copies of all process, pleadings, and other papers served on or received by

the Brixmor Defendants and the entire Circuit Court file for Mobile County, Alabama are

attached hereto as Exhibit 4. The Circuit Clerk of Mobile County, Alabama has been

notified of this removal.

       8.     Section 1446 of the U. S. Code governs the procedure for removal and

provides that “[e]ach defendant shall have 30 days after receipt by or service on that

defendant of the initial pleading or summons …. to file [a] notice of removal.” 28 U.S.C.

§1446(b)(2)(B). The Brixmor Defendants were served on June 1, 2020; this Notice of

Removal is filed within thirty (30) days of service of the Complaint. (Exhs. 2 and 3).

       9.     Section 1446(c)(1) also states that a matter may not be removed under

subsection (b)(3) on the basis of diversity jurisdiction more than one year after the

commencement of the case. 28 U.S.C. § 1446(c)(1). Plaintiff’s Complaint was filed on

May 28, 2020. (Exh. 1). The Brixmor Defendants file this Notice of Removal within one

year of the commencement of this action. (Id.) No previous application for removal has

been made. (Exh. 4).

                   The Complete Diversity Requirement has been satisfied.

       10.    This action is removable pursuant to 28 U.S.C. § 1441.           Removal is

appropriate in that there exists complete diversity of citizenship between Plaintiff and the

Defendants. 28 U.S.C. § 1441.

       11.    In her Complaint, Plaintiff identifies herself as a resident of Mobile County,

Alabama. (Exh. 1 at ¶ 1). Accordingly, at the time this suit was initiated, at the present



                                             3
    Case 1:20-cv-00324-WS-C Document 1 Filed 06/22/20 Page 4 of 10           PageID #: 4




time, and at all intervening times, Plaintiff was and is a citizen of the state of Alabama.

(Id.).

         12.   Defendant Brixmor Property Group, Inc. is a Maryland corporation with its

principal place of business in New York. (Affidavit of Nicki Perkins, attached hereto as

Exh. 5 at ¶ 4). “[A] corporation shall be deemed to be a citizen of every State and foreign

state by which it has been incorporated and of the State or foreign state where it has its

principal place of business[.]” 28 U.S.C. § 1332(c)(1).        Accordingly, for diversity

purposes, Brixmor Property Group, Inc. is a citizen of the states of Maryland and New

York.

         13.   Defendant Brixmor GA Springdale/Mobile Limited Partnership is a limited

partnership.   For the purpose of determining diversity, the citizenship of a limited

partnership is the citizenship of each of its members. Blalock v. Wal-Mart Stores East,

LP, Civ. No. 1:06CV381-MHT (WO), 2006 WL 1669849 at 1 (S.D. Ala. June 16, 2006)

(citing Rolling Greens MHP, LP v. Comcast SCH Holdings, LLC, 374 F.3d 1020, 1021

(11th Cir. 2004)).    The sole member of Defendant Brixmor GA Springdale/Mobile

Limited Partnership is Brixmor GA Springdale Member LLC.1 (Id. at ¶5). Brixmor GA

Springdale Member LLC is incorporated under the laws of Delaware with its principal

place of business in New York.       (Id. at ¶5). Accordingly, Defendant Brixmor GA




1
 Brixmor GA Springdale Member LLC has one member – Brixmor GA PUT Portfolio,
which is a Delaware limited liability company with its principal place of business in New
York. (Id. at ¶ 6).

                                            4
Case 1:20-cv-00324-WS-C Document 1 Filed 06/22/20 Page 5 of 10                PageID #: 5




Springdale/Mobile Limited Partnership is a citizen of the states of Delaware and New

York.

        14.   Defendants Sam’s East, Inc. and Sam’s West, Inc. are corporations

incorporated under the laws of the state of Arkansas with their principal places of

business in Arkansas. (Secretary of State Detail, attached hereto as Exh. 6). Therefore,

for diversity purposes, Sam’s East, Inc. and Sam’s West, Inc. are deemed citizens of the

state of Arkansas. 28 U.S.C. § 1332.

        15.   Defendant Sam’s Real Estate Business Trust, Inc. is a corporation

incorporated under the laws of the state of Delaware with its principal place of business

in Arkansas. (Secretary of State Detail, attached hereto as Exh. 7). Therefore, Sam’s

Real Estate Business Trust, Inc. is a citizen of the states of Delaware and Arkansas.

        16.   Defendant Wal-Mart Stores East, LP is a limited partnership consisting of a

general partner – WSE Management, LLC – and a limited partner – WSE Investment,

LLC. Both WSE Management, LLC and WSE Investment, LLC are incorporated under

the laws of Delaware and have their principal places of business in Arkansas. (Secretary

of State Detail, attached hereto as Exh. 8). Therefore, Defendant Wal-Mart Stores East,

LP is deemed to be a citizen of Delaware and Arkansas.

        17.   Defendant Walmart Inc. is a Delaware corporation with its principal place

of business in Arkansas; thus, it is deemed a citizen of Delaware and Arkansas.

(Secretary of State Detail, attached hereto as Exh. 9).




                                             5
Case 1:20-cv-00324-WS-C Document 1 Filed 06/22/20 Page 6 of 10                 PageID #: 6




       18.    The citizenship of fictitious parties A, B, C, D, E, F, G, H, I, J, K, L, M, N,

O, P, Q, R, S, T, U, and V must be disregarded for purposes of removal. See 28 U.S.C. §

1441(a).

       19.    Thus, there is complete diversity amongst the parties.

                 The Amount in Controversy Requirement has been satisfied.

       20.    Section 1446 requires that the removing party establish that the amount in

controversy exceeds $75,000.00 by a preponderance of the evidence. 28 U.S.C. §

1446(c)(2)(B). See also Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1359-60

(11th Cir. 1996), abrogated on other grounds by Cohen v Office Depot, Inc., 204 F.3d

1069 (11th Cir. 2000), and Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th

Cir. 2010) (“a removing Defendant is not required to prove the amount in controversy

beyond all doubt or to banish all uncertainty about it”).

       21.    The U.S. Supreme Court has held:

              In sum, as specified in § 1446(a), a defendant’s notice of
              removal need include only a plausible allegation that the
              amount in controversy exceeds the jurisdictional threshold.
              Evidence establishing the amount is required by §
              1446(c)(2)(B) only when the plaintiff contests, or the court
              questions, the defendant’s allegations.

Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 135 S. Ct. 547, 554

(2014).

       22.    Although the Complaint does not set forth the amount in controversy,

Plaintiff has made a pre-suit demand that exceeds the sum of $75,000.00. (Exh. 10). This

Court has previously stated:


                                              6
Case 1:20-cv-00324-WS-C Document 1 Filed 06/22/20 Page 7 of 10                 PageID #: 7




              Settlement offers “count[] for something” in determining
              whether a plaintiff’s claim exceeds the jurisdictional
              requirement of $75,000, exclusive of interest and cost.

Benandi v. Mediacom Southeast, LLC, Civ. No. 11-00498-CG-N, 2011 WL 5077403, at

*2 (S. D. Ala. Sept. 20, 2011), citing Burns v. Windsor Ins. Co., 31 F. 3d 1092, 1097

(11th Cir. 1994).

        23.   Plaintiff asserts she sustained injury to her “left elbow, hip, and right leg,”

and she was “knocked, shocked, bruised, contused and injured over her entire body.”

(Ex. 1 at ¶ 14). Plaintiff also alleges that she is “unable to perform some of her normal

activities; she has undergone and will continue to undergo significant medical treatment

for her condition; she has incurred and will continue to incur expenses related to her

injury; she has suffered and will continue to suffer in the future from severe pain and

mental anguish; and she has otherwise been permanently injured and damaged. (Id. at ¶

16).

        24.   Further, Plaintiff has made a demand of $500,000.00 for the full and final

settlement of her claim. (Exh. 10).

        25.   The allegations of the Complaint, as well as Plaintiff’s demand letter,

satisfy the Brixmor Defendants’ burden of proof to show by a preponderance of the

evidence that the amount in controversy in this matter meets federal jurisdictional

requirements. Accordingly, this case is removable pursuant to 28 U.S.C. §§ 1332 and

1441.

        26.   Defendants Sam’s East, Inc., Sam’s West, Inc., Sam’s Real Estate Business

Trust, Inc., Wal-Mart Stores East, LP, and Wal-Mart, Inc. consent to this removal and

                                             7
Case 1:20-cv-00324-WS-C Document 1 Filed 06/22/20 Page 8 of 10               PageID #: 8




will be filing their consent with the Court contemporaneously with the filing of this

Notice of Removal.

                      All Prerequisites for Removal Have Been Satisfied

       27.    As set forth above, this Notice of Removal has been filed within thirty (30)

days of service on these Defendants and is based upon ‘other paper’ which clearly

establishes that the amount in controversy exceeds Seventy-Five Thousand and No/100

($75,000) Dollars, exclusive of interest and costs, and complete diversity of citizenship

among the parties.

       28.    The prerequisites for removal under 28 U.S.C. § 1441 have been met.

       29.    A copy of this Notice of Removal is being served on Plaintiff and filed with

the Circuit Court of Mobile County, Alabama.

       30.    If any question arises as to the propriety of the removal of this action, the

Brixmor Defendants request the opportunity to present a brief and/or oral argument in

support of their position that this case is removable.

       WHEREFORE, Defendants Brixmor Property Group, Inc. and Brixmor GA

Springdale/Mobile Limited Partnership, desiring to remove this case to the United States

District Court for the Southern District of Alabama, Southern Division, being the district

and division of said Court for the county in which said action is pending, pray that the

filing of this Notice of Removal with the Clerk of the Circuit Court of Mobile County,

Alabama shall affect a removal of said suit to this Court.




                                              8
Case 1:20-cv-00324-WS-C Document 1 Filed 06/22/20 Page 9 of 10            PageID #: 9




                                 /s/ Bonnie B. Minopoli
                                 M. WARREN BUTLER (BUTLM3190)
                                 BONNIE BRANUM MINOPOLI (MINOB0459)
                                 Attorneys for Defendants
                                 Brixmor Property Group, Inc. and
                                 Brixmor GA Springdale/Mobile Limited Partnership
                                 Starnes Davis Florie LLP
                                 11 North Water Street, Suite 20290
                                 Mobile, AL 36602
                                 Phone: (251) 433-6049
                                 Fax: (251) 433-5901
                                 mwb@starneslaw.com
                                 bbm@starneslaw.com


                            CERTIFICATE OF SERVICE

       I certify that I have served a copy of the foregoing on the following parties or
attorneys of record by filing same with the Clerk of Court via CM/ECF, AlaFile or by U.
S. MAIL, postage prepaid, this the 22nd day of June, 2020:

Patrick G. Montgomery, Esq.
Morgan & Morgan Alabama, PLCC
63 S. Royal St., Ste. 710
Mobile, AL 36602
Attorneys for Plaintiff

Sam’s West, Inc.
c/o CT Corporation System (Registered Agent)
2 North Jackson St., Ste. 605
Montgomery, AL 36104

Sam’s East, Inc.
c/o CT Corporation System (Registered Agent)
2 North Jackson St., Suite 605
Montgomery, AL 36104

Sam’s Real Estate Business Trust, Inc.
c/o CT Corporation System (Registered Agent)
2 North Jackson Street, Suite 605
Montgomery, AL 36104



                                          9
Case 1:20-cv-00324-WS-C Document 1 Filed 06/22/20 Page 10 of 10   PageID #: 10




Wal-Mart Stores East, LP
c/o CT Corporation System (Registered Agent)
2 North Jackson St., Suite 605
Montgomery, AL 36104

Walmart, Inc.
c/o CT Corporation System (Registered Agent)
2 North Jackson St., Suite 605
Montgomery, AL 36104



                                /s/ Bonnie B. Minopoli
                                BONNIE BRANUM MINOPOLI (MINOB0459)




                                        10
